Citation Nr: 0534981	
Decision Date: 12/28/05    Archive Date: 01/10/06

DOCKET NO.  00-20 872A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma at T2 level, claimed as a result of exposure to 
ionizing radiation.  

2.  Entitlement to service connection for spinal cord 
compression at T6 level, claimed as a result of exposure to 
ionizing radiation.  

3.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on convalescence from 
February 1999 thoracic spine surgery.

4.  Entitlement to an increased evaluation for degenerative 
joint disease of the lumbosacral spine, currently evaluated 
as 60 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from July 1946 to November 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1999 and June 2002 rating 
determinations of the Buffalo, New York, Department of 
Veterans Affairs (VA) Regional Office (RO).  

This matter was previously remanded by the Board in October 
2004.  

The case has been advanced on the Board's docket.

This matter is remanded to the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

When previously before the Board in November 2004, the 
service connection issues were remanded for further 
development, to include a request for a radiation dose 
estimate from the Department of Defense Threat Reduction 
Agency (DTRA).  That development was based on the veteran's 
contention that he had radiation exposure during the 
occupation of Japan.

DTRA, in a May 2005 letter, essentially determined that the 
veteran had no radiation exposure from participation in the 
occupation of Japan.  38 C.F.R. § 3.309.

In a September 2005 letter, received subsequent to issuance 
of the August 2005 supplemental statement of the case, the 
veteran expressed his belief that in-service X-rays of his 
back exposed him to ionizing radiation, which led to the 
development of non-Hodgkin's lymphoma and spinal compression.  

The veteran's service medical records do reveal that X-rays 
were taken of his back while in service, in conjunction with 
his complaints of back and leg/hip pain.  

The provisions of 38 C.F.R. § 3.311(a)(1) (2005) require VA 
to obtain a dose estimate in all cases where a veteran has a 
compensable radiogenic disease and alleges radiation exposure 
in service.  Lymphoma is a radiogenic disease.  38 C.F.R. 
§ 3.311(b)(2)(xxii) (2005).

VA has not yet obtained the required dose estimate with 
regard to the claim of radiation exposure from in service X-
rays.

The claim for temporary total rating turns, in large part, on 
whether service connection is ultimately granted for the 
thoracic spine disability.  As such it is inextricably 
intertwined with the remanded service connection claims.  
Consideration of the temporary total rating is deferred 
pending resolution of the service connection claim.  EF v. 
Derwinski, 1 Vet. App. 324 (1991).

With regard to the issue of an increased evaluation for 
degenerative joint disease of the lumbosacral spine, a 
November 2004 rating determination, assigned a 60 percent 
rating for that disability following an October 2004 Board 
decision.  Thereafter, the veteran expressed disagreement 
with the assigned disability evaluation.  Since a notice of 
disagreement has been submitted the Board must remand the 
claim for issuance of a statement of the case.  See Manlicon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  In accordance with 3.311(a)(2)(iii), 
obtain from the Under Secretary for 
Health a dose estimate of ionizing 
radiation, based upon the veteran's 
claimed exposure to X-rays while in 
service, through all available 
methodologies.

2.  If the Under Secretary for Health 
finds that the veteran had in-service 
ionizing radiation exposure, refer the 
claim to the Under Secretary for Benefits 
for an opinion as to whether it is at 
least as likely as not that non-Hodgkins 
Lymphoma and spinal cord compression at 
the T6 level resulted from radiation 
exposure in service.  38 C.F.R. 
§ 3.311(c) (2005).

3.  Issue a statement of the case on the 
issue of entitlement to an increased 
rating for degenerative joint disease of 
the lumbosacral spine.  The Board will 
further consider this issue only if the 
veteran submits a sufficient substantive 
appeal.

4.  Then readjudicate the issues on 
appeal.  If any issue for which an appeal 
has been perfected remains denied, issue 
a supplemental statement of the case.  
Return the case to the Board if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

